
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 646
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2009
			Mr. Brady of
			 Pennsylvania (for himself, Mr. Daniel E.
			 Lungren of California, Mr.
			 Bonner, Mr. Capuano,
			 Mr. Doyle,
			 Mr. Dreier,
			 Mr. Lewis of California,
			 Ms. Zoe Lofgren of California, and
			 Mr. Mica) submitted the following
			 resolution; which was referred to the Committee on House
			 Administration
		
		RESOLUTION
		Honoring the memory and lasting legacy of
		  Sally Crowe.
	
	
		Whereas Sally Crowe’s career spanned more than 57 years of
			 service, beginning in 1951 as a cashier in the Longworth cafeteria;
		Whereas Sally moved to the Members’ Dining Room in the
			 U.S. Capitol in the 1960s and remained on the job there until her passing on
			 June 28, 2009, at the age of 92;
		Whereas throughout her career she provided a warm and
			 personal welcome to generations of Members, staff, and guests;
		Whereas regardless of who managed the Members’ Dining
			 Room, Sally remained a fixture, serving with distinction and making a special
			 effort to know every Member by name; and
		Whereas Sally will be remembered for her sense of humor,
			 her strong work ethic, and her unwavering commitment to serving the House of
			 Representatives: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the memory and lasting legacy of Sally Crowe, extends its gratitude for her
			 decades of exemplary service, and expresses its condolences to her family and
			 friends at this time of loss.
		
